Dismissed and Opinion Filed September 9, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00691-CV

                       SANDRA CRENSHAW, Appellant

                                         V.

                         BONNIE BARRETT, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02267-D

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Carlyle
      Appellant, a vexatious litigant subject to a prefiling order, filed this appeal

without an order from the local administrative judge granting permission to appeal.

See TEX. CIV. PRAC. & REM. CODE §§ 11.101, 11.102. Accordingly, we directed

appellant to file a copy of the order granting permission. See id. § 11.1035(b).

Although we cautioned appellant that failure to comply within ten days would result

in dismissal of the appeal without further notice, more than ten days have passed and
appellant has not responded. See id. The appeal, and all pending motions, are

therefore dismissed. See id.




                                       /Cory L. Carlyle//
210691f.p05                            CORY L. CARLYLE
                                       JUSTICE




                                    –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SANDRA CRENSHAW, Appellant                  On Appeal from the County Court at
                                            Law No. 4, Dallas County, Texas
No. 05-21-00691-CV          V.              Trial Court Cause No. CC-21-02267-
                                            D.
BONNIE BARRETT, Appellee                    Opinion delivered by Justice Carlyle,
                                            Justices Schenck and Reichek
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 9th day of September, 2021.




                                      –3–